Citation Nr: 1621114	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected status post cystectomy for ovarian cyst.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case for further development in September 2013.  That development was completed and the case was returned to the Board.

In a November 2013 rating decision, the RO increased the rating for status post cystectomy for ovarian cyst to 10 percent, effective November 6, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after November 6, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issue of entitlement to a temporary total (100 percent) evaluation for a hysterectomy, bilateral salpingectomy, left oophorectomy, and cystoscopy with rectal insufflation, claimed as secondary to extensive pelvic adhesive disease and endometriosis, has been raised by the Veteran in a September 2014 claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2013 remand, the Board requested that the Veteran be afforded a VA examination to determine the severity of her service-connected status post cystectomy for ovarian cysts.  In particular, the examiner was required to make specific findings consistent with the rating criteria listed under the appropriate diagnostic code under 38 C.F.R. § 4.116 (2013).  Diagnostic Code 7615, which is used for the evaluation of ovary disease, injury or adhesions assigns a 10 percent rating for symptoms that require continuous treatment.  A 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116 (2015).  The examiner was directed to specifically discuss impairment of the Veteran's urinary, gynecological or skin systems caused by her ovary disorder.

The Veteran was provided with a VA gynecological examination in November 2013.  The examiner noted that the Veteran experiences recurrent, episodic, bilateral ovarian cysts.  At the time of the examination, the Veteran reported that she continues to be treated for chronic pelvic pain, almost monthly, at the emergency room at Gulf Breezes Hospital, at the emergency room at Elgin Air Force Base and by private physicians.  Records from these providers have not been associated with the Veteran's claims file to date.

Subsequent to the VA examination, the Veteran submitted records from Sacred Heart Hospital.  These records indicate that the Veteran underwent a hysterectomy, bilateral salpingectomy, left oophorectomy and cystoscopy in July 2014.  Thus, the AOJ should make efforts to obtain complete sets of treatment records from any private health care providers the Veteran identifies, as well as complete VA treatment records relevant to this claim.

Moreover, the Veteran's last VA gynecological examination was conducted in November 2013, almost 3 years ago.  In light of the state of the record, this claim must be remanded to associate the missing medical treatment records with the claims file and to afford the Veteran a contemporaneous VA examination to determine the nature, extent, and severity of her status post cystectomy for ovarian cyst.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The examiner should provide a thorough explanation as to whether the symptoms the Veteran experiences related to her status post cystectomy for ovarian cyst require continuous treatment, or whether these symptoms cannot be controlled by continuous treatment, in accordance with the rating criteria for Diagnostic Code 7615.  The examiner should also provide an opinion as to whether the Veteran's service-connected status post cystectomy for ovarian cyst and service-connected endometriosis were the cause of, or one of the causes of the Veteran's July 2014 hysterectomy, bilateral salpingectomy and left oophorectomy.

The VA examiner noted that the Veteran's gynecological conditions impact her ability to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability or disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU to the AOJ for initial development, notice and consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include, but not limited to, any outstanding treatment records from the Elgin Airforce Base Emergency Room, and associate them with the Veteran's file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records. Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records. All attempts made must be documented in the claims file, to include the unavailability of any identified records. For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA gynecological examination by an appropriate medical profession to address the current nature and severity of the Veteran's service-connected status post cystectomy for ovarian cysts.

4.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings set forth in a legible report.

In making these determinations, the examiner should address the following: 

a)  Describe the nature and severity of all manifestations of the Veteran's status post cystectomy for ovarian cysts.

b)  State whether the Veteran's symptoms relating to status post cystectomy for ovarian cysts require continuous medication for control.  If her symptoms cannot be controlled with continuous treatment, please state that finding.

c)  State whether either or both of the Veteran's service-connected gynecological disabilities (status post cystectomy for ovarian cysts or endometriosis) are the cause of or one of the causes of the Veteran's 2014 hysterectomy, bilateral salpingectomy or left oophorectomy.
d)  Describe the functional impact the Veteran's service-connected gynecological disability has on her daily life and employability.

The examiner should include rationale with all opinions.

5.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU. Then, readjudicate the appeal. If any benefit sought is denied or is not granted in full, furnish the Veteran and her representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

